Exhibit 10.3

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of July 10, 2014, is made among Radius Health, Inc., a Delaware corporation (the
“Borrower”), Solar Capital Ltd., a Maryland corporation, in its capacity as
collateral agent (in such capacity, “Collateral Agent”) and as a lender, and
Oxford Finance LLC, a Delaware limited liability company (each a “Lender” and,
collectively, the “Lenders”).

 

The Borrower, the Lenders and the Collateral Agent are parties to a Loan and
Security Agreement dated as of May 30, 2014 (the “Loan and Security
Agreement”).  The Borrower has requested that the Lenders agree to certain
amendments to the Loan and Security Agreement.  The Lenders have agreed to such
request, subject to the terms and conditions hereof.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1         Definitions; Interpretation.

 

(a)           Terms Defined in Loan and Security Agreement.  All capitalized
terms used in this Amendment (including in the recitals hereof) and not
otherwise defined herein shall have the meanings assigned to them in the Loan
and Security Agreement.

 

(b)           Interpretation.  The rules of interpretation set forth in
Section 1.1 of the Loan and Security Agreement shall be applicable to this
Amendment and are incorporated herein by this reference.

 

SECTION 2         Amendments to the Loan and Security Agreement.

 

(a)           Amendments With Retroactive Effectiveness.  The Loan and Security
Agreement shall be amended as follows, upon satisfaction of the conditions set
forth in Section 3 (such date being the “Amendment Effective Date”), with
retroactive effect to the Effective Date:

 

(i)            Section 6.2(b)(ii).  Section 6.2(b)(ii) is hereby deleted and
replaced with “[Intentionally Omitted]”;

 

(ii)           Section 6.2(d).  A new Section 6.2(d) shall be added as follows:

 

(d)           Deliver to Collateral Agent and each Lender, as soon as available,
but no later than forty-five (45) days after the last day of each fiscal
quarter, an updated Perfection Certificate and Disclosure Schedules to reflect
any amendments, modifications and updates, if any, to certain information in the
Perfection Certificate and Disclosure Schedule.

 

(b)           Amendments Without Retroactive Effectiveness.  The Loan and
Security Agreement shall be amended as follows effective as of the Amendment
Effective Date:

 

(i)            Definitions Chart.  The chart of definitions in Section 1.3 is
amended as follows: (A) a new line for “Term C Loan” is added, which is defined
in Section 2.2(a)(ii), and (B) the Section reference for “Term Loan” is changed
to Section 2.2(a)(iii).

 

(ii)           Definition of “Permitted Licenses”.  The definition of “Permitted
Licenses” is amended by deleting “date on which the IPO Condition is met” and
replacing it with “consummations of any one or more public or private stock
offering, equity raises or strategic partner arrangements resulting in the
receipt of at least Thirteen Million Dollars ($13,000,000.00) in aggregate net
cash proceeds to Borrower after the First Amendment Effective Date”.

 

--------------------------------------------------------------------------------


 

(iii)          Definition of Warrants.  The definition of “Warrants” is amended
and restated as follows:

 

“Warrants” means any of the Tranche A Warrants, the Tranche B Warrants and the
Tranche C Warrants.

 

(iv)          New Definitions.  The following definitions are added to
Section 1.3 in their proper alphabetical order:

 

“First Amendment Effective Date” means July 10, 2014.

 

“Term C Condition” means the satisfaction of one of the following: (a) the
consummations of any one or more public or private stock offering, equity raises
or strategic partner arrangements resulting in the receipt of at least Thirteen
Million Dollars ($13,000,000.00) in aggregate net cash proceeds to Borrower
after the First Amendment Effective Date, or (b) as it relates specifically to
RAD1901, both the completion of the maximum tolerable dose trial (1a in healthy
volunteers) and the enrollment of the 1st patient in the breast cancer brain
metastasis (BCBM) trial (1b in cancer patients) (as described in the Borrower’s
S-1 filing with the SEC).

 

“Third Draw Period” means is the period commencing on the date on which the Term
C Condition is satisfied and ending on December 31, 2014.

 

“Tranche C Warrants” are those Warrants to Purchase Stock to be issued by
Borrower to the Lenders as of the Funding Date relating to the Term C Loan in
the form of Exhibit F hereto with respect to Solar and its successors and
assigns or Exhibit G hereto with respect to Oxford and its successors and
assigns.  The Tranche C Warrants shall grant to the Lenders the right to
purchase a number of shares of Borrower’s common stock equal to the quotient
obtained by dividing an amount equal to 3% of the principal amount of the Term C
Loan by the exercise price per share determined in accordance with the next
sentence.  The exercise price per share of common stock underlying the Tranche C
Warrants will be equal to the ten (10) trading day (or such lesser number of
days to the extent that Borrower’s securities have been trading for fewer than
ten (10) trading days) average closing price of Borrower’s common stock ending
on the last trading-day prior to the issuance of the Tranche C Warrant.  The
exercise period for the Tranche C Warrants will expire on the fifth anniversary
of the date of issuance thereof.

 

(v)           Deleted Definitions.  The following definitions are hereby
deleted: (A) IPO Condition; (B) Second Draw Period

 

(vi)          Section 2.1(a)(ii).  Section 2.1(a)(ii) is hereby amended and
restated as follows:

 

(ii)           Subject to the terms and conditions of this Agreement, on the
First Amendment Effective Date, the Lenders agree, severally and not jointly, to
make term loans to Borrower in an aggregate principal amount of Four Million
Dollars ($4,000,000.00) according to each Lender’s Term B Loan Commitment as set
forth on Schedule 1.1 hereto (such term loans are hereinafter referred to singly
as a “Term B Loan”, and collectively as the “Term B Loans”).  After repayment,
no Term B Loan may be re borrowed.

 

(vii)         Section 2.1(a)(iii).  A new Section 2.1(a)(iii) is hereby added as
follows:

 

2

--------------------------------------------------------------------------------


 

(ii)           Subject to the terms and conditions of this Agreement and the
prior satisfaction of the Term C Condition, the Lenders agree, severally and not
jointly, during the Third Draw Period, to make term loans to Borrower in an
aggregate principal amount of up to Five Million Dollars ($5,000,000.00)
according to each Lender’s Term C Loan Commitment as set forth on Schedule 1.1
hereto (such term loans are hereinafter referred to singly as a “Term C Loan”,
and collectively as the “Term C Loans”; each Term A Loan, Term B Loan or Term C
Loan is hereinafter referred to singly as a “Term Loan” and the Term A Loans,
the Term B Loans and the Term C Loans are hereinafter referred to collectively
as the “Term Loans”).  After repayment, no Term C Loan may be re borrowed.

 

(viii)        Section 2.1(b).  Section 2.1(b) is hereby amended by adding “and
the Term C Loans, as applicable,” immediately after both occurrences of “Term B
Loans” therein.

 

(ix)          Section 3.2(d).  Section 3.2(d) is hereby amended and restated as
follows:

 

(d)           with respect to the Term B Loan and the Term C Loan, the delivery
by Borrower of originally-executed Tranche B Warrants or Tranche C Warrants, as
applicable, and, if requested by a Lender, Secured Promissory Notes according to
such Lender’s Term B Loan Commitment Percentage or Term C Loan Commitment
Percentage, as applicable;

 

(x)           Lenders and Commitments. Schedule 1.1 of the Loan Agreement, the
Schedules of Lenders and Commitments, is hereby amended and restated in its
entirety with Annex A hereto.

 

(xi)          Form of Solar Warrant.  The Form of Solar Warrant attached as
Exhibit F to the Loan and Security Agreement is hereby amended and restated in
its entirety with Annex B hereto.

 

(xii)         Form of Oxford Warrant.  The Form of Oxford Warrant attached as
Exhibit G to the Loan and Security Agreement is hereby amended and restated in
its entirety with Annex C hereto.

 

(xiii)        Form of Secured Promissory Note.  The Form of Secured Promissory
Note attached as Exhibit H to the Loan and Security Agreement is hereby amended
and restated in its entirety with Annex D hereto.

 

(c)           References Within Loan and Security Agreement.  Each reference in
the Loan and Security Agreement to “this Agreement” and the words “hereof,”
“herein,” “hereunder,” or words of like import, shall mean and be a reference to
the Loan and Security Agreement as amended by this Amendment.

 

SECTION 3         Conditions of Effectiveness.  The effectiveness of Section 2
of this Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

 

(a)           Fees and Expenses.  The Borrower shall have paid (i) all invoiced
costs and expenses then due in accordance with Section 5(d), and (ii) all other
fees, costs and expenses due and payable as of the Amendment Effective Date
under or in connection with this Amendment and the Loan and Security Agreement.

 

(b)           This Amendment.  The Collateral Agent shall have received this
Amendment, executed by the Lenders and the Borrower.

 

(c)           Borrowing of Term B Loan.  Borrower shall have satisfied each of
the conditions in Sections 2.1(a)(ii) and 3.2 with respect to the advance of the
full amount of the Term B Loan (as modified by this Amendment).

 

(d)           Representations and Warranties; No Default.  On the Amendment
Effective Date, after giving effect to the amendment of the Loan and Security
Agreement contemplated hereby:

 

3

--------------------------------------------------------------------------------


 

(i)            The representations and warranties contained in Section 4 shall
be true and correct on and as of the Amendment Effective Date as though made on
and as of such date; and

 

(ii)           There exists no Events of Default or events that with the passage
of time would result in an Event of Default.

 

SECTION 4         Representations and Warranties.  To induce the Lenders to
enter into this Amendment, the Borrower hereby confirms, as of the date hereof,
that the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.  For the purposes of this
Section 4, (i) each reference in Section 5 of the Loan and Security Agreement to
“this Agreement,” and the words “hereof,” “herein,” “hereunder,” or words of
like import in such Section, shall mean and be a reference to the Loan and
Security Agreement as amended by this Amendment, and (ii) any representations
and warranties which relate solely to an earlier date shall not be deemed
confirmed and restated as of the date hereof (provided that such representations
and warranties shall be true, correct and complete as of such earlier date).

 

SECTION 5         Miscellaneous.

 

(a)           Loan Documents Otherwise Not Affected.  Except as expressly
amended pursuant hereto, the Loan and Security Agreement and the other Loan
Documents shall remain unchanged and in full force and effect and is hereby
ratified and confirmed in all respects.  The Lenders’ and the Collateral Agent’s
execution and delivery of, or acceptance of, this Amendment shall not be deemed
to create a course of dealing or otherwise create any express or implied duty by
any of them to provide any other or further amendments, consents or waivers in
the future.

 

(b)           Conditions.  For purposes of determining compliance with the
conditions specified in Section 3, each Lender that has signed this Amendment
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Collateral
Agent shall have received notice from such Lender prior to the Amendment
Effective Date specifying its objection thereto.

 

(c)           No Reliance.  The Borrower hereby acknowledges and confirms to the
Collateral Agent and the Lenders that the Borrower is executing this Amendment
on the basis of its own investigation and for its own reasons without reliance
upon any agreement, representation, understanding or communication by or on
behalf of any other Person.

 

(d)           Costs and Expenses.  The Borrower agrees to pay to the Collateral
Agent on demand the reasonable out-of-pocket costs and expenses of the
Collateral Agent and the Lenders party hereto, and the reasonable fees and
disbursements of counsel to the Collateral Agent and the Lenders party hereto
(including allocated costs of internal counsel), in connection with the
negotiation, preparation, execution and delivery of this Amendment and any other
documents to be delivered in connection herewith.

 

(e)           Binding Effect.  This Amendment binds and is for the benefit of
the successors and permitted assigns of each party.

 

(f)            Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF
THE COLLATERAL.

 

(g)           Complete Agreement; Amendments.  This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements with respect to such

 

4

--------------------------------------------------------------------------------


 

subject matter.  All prior agreements, understandings, representations,
warranties, and negotiations between the parties about the subject matter of
this Amendment and the Loan Documents merge into this Agreement and the Loan
Documents.

 

(h)           Severability of Provisions.  Each provision of this Amendment is
severable from every other provision in determining the enforceability of any
provision.

 

(i)            Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

(j)            Loan Documents. This Amendment and the other Amendment Documents
shall constitute Loan Documents.

 

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

 

BORROWER:

 

RADIUS HEALTH, INC.
as Borrower

 

 

 

 

By

/s/ Robert E. Ward

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDERS:

 

SOLAR CAPITAL LTD.,
as Collateral Agent and a Lender

 

 

 

 

By:

/s/ Anthony J. Storino

 

Name:

Anthony J. Storino

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

OXFORD FINANCE LLC,
as a Lender

 

 

 

 

By

/s/ Mark Davis

 

Name:

Mark Davis

 

Title:

Vice President – Finance, Secretary & Treasurer

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

Lenders and Commitments

 

Term A Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

Solar Capital Ltd.

 

$

10,500,000.00

 

50

%

Oxford Finance LLC

 

$

10,500,000.00

 

50

%

TOTAL

 

$

21,000,000.00

 

100.00

%

 

Term B Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

Solar Capital Ltd.

 

$

2,000,000.00

 

50

%

Oxford Finance LLC

 

$

2,000,000.00

 

50

%

TOTAL

 

$

4,000.000.00

 

100.00

%

 

Term C Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

Solar Capital Ltd.

 

$

2,500,000.00

 

50

%

Oxford Finance LLC

 

$

2,500,000.00

 

50

%

TOTAL

 

$

5,000.000.00

 

100.00

%

 

Aggregate (all Term Loans)

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

Solar Capital Ltd.

 

$

15,000,000.00

 

50

%

Oxford Finance LLC

 

$

15,000,000.00

 

50

%

TOTAL

 

$

30,000,000.00

 

100.00

%

 

--------------------------------------------------------------------------------


 

Annex B

 

Amended and Restated Exhibit F to Loan and Security Agreement

 

Form of Solar Warrant

 

[see attached]

 

--------------------------------------------------------------------------------


 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL, IN FORM AND
SUBSTANCE SATISFACTORY TO THE COMPANY, SUCH OFFER, SALE, PLEDGE OR OTHER
TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

WARRANT TO PURCHASE STOCK

 

Company:

Radius Health, Inc., a Delaware corporation

Number of Shares:

[·]

Type/Series of Stock:

[Tranche A Warrant: Series B-2 Convertible Preferred Stock, par value $0.0001
per share][Tranche B Warrant and Tranche C Warrant: Common Stock, par value
$0.0001 per share]

Warrant Price:

$[·] per share

Issue Date:

[·]

Expiration Date:

[Insert date that is fifth (5th) anniversary from the issuance date of the
Warrant]  (See also Section 5.1(b))

Credit Facility:

This Warrant to Purchase Stock (“Warrant”) is issued in connection with that
certain Loan and Security Agreement, dated as of May 30, 2014, by and among
Solar Capital Ltd., Oxford Finance LLC and the Company (as amended, the “Loan
Agreement”).

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, Solar Capital
Ltd., a Maryland corporation with an office located at 500 Park Avenue, 3rd
Floor, New York, NY 10022 (together with any successor or permitted assignee or
transferee of this Warrant or of any shares issued upon exercise hereof,
“Holder”), is entitled to purchase the number of fully paid and non-assessable
shares (the “Shares”) of the above-stated Type/Series of Stock (the “Class”) of
the above-named company (the “Company”) at the above-stated Warrant Price, all
as set forth above and as adjusted pursuant to Section 2 of this Warrant,
subject to the provisions and upon the terms and conditions set forth in this
Warrant.

 

SECTION 1. EXERCISE.

 

1.1          Method of Exercise.  Holder may at any time and from time to time
prior to the Expiration Date exercise this Warrant, in whole or in part, by
delivering to the Company the original of this Warrant together with (i) a duly
executed Notice of Exercise in substantially the form attached hereto as
Appendix 1, (ii) unless the Stockholders’ Agreement, as defined below, has been
terminated or is no longer in effect at the time of exercise, an Instrument of
Adherence duly executed by the Holder in substantially the form attached hereto
as Appendix 2 (with such changes to Appendix 2 to maintain compliance with the
then current Stockholders’ Agreement, as defined below, the “Instrument of
Adherence”) and (iii) unless Holder is exercising this Warrant pursuant to a
cashless exercise set forth in Section 1.2, a check, wire transfer of same-day
funds (to an account designated by the Company), or other form of payment
acceptable to the Company for the aggregate Warrant Price for the Shares being
purchased.  It is hereby agreed by the Company and the Holder that (x) the
Instrument of Adherence shall add the Holder as a party to the Fifth Amended and
Restated Stockholders’ Agreement, dated April 24, 2014 (as amended and in effect
from time to time, the “Stockholders’ Agreement”), among the

 

--------------------------------------------------------------------------------


 

Company and the other parties named therein, as a Stockholder and a Holder under
the terms of the Stockholders’ Agreement, (y) the Company’s signature below
hereby constitutes the Company’s written acceptance of such Instrument of
Adherence (pursuant to Section 17 of the Stockholders’ Agreement, or such
similar section of the Stockholders’ Agreement as in effect at the time of
exercise of the Warrant) effective upon receipt thereof by the Company in
connection with the Company’s receipt of a duly executed Notice of Exercise, and
(z) the Holder shall be considered to be a Stockholder and Holder under the
Stockholders’ Agreement effective as of the receipt by the Company of the Notice
of Exercise and, unless Holder is exercising this Warrant pursuant to a cashless
exercise set forth in Section 1.2, a check, wire transfer of same-day funds (to
an account designated by the Company), or other form of payment acceptable to
the Company for the aggregate Warrant Price for the Shares being purchased.

 

1.2          Cashless Exercise.  On any exercise of this Warrant, in lieu of
payment of the aggregate Warrant Price in the manner as specified in Section 1.1
above, but otherwise in accordance with the requirements of Section 1.1, Holder
may elect to receive Shares equal to the value of this Warrant, or portion
hereof as to which this Warrant is being exercised.  Thereupon, the Company
shall issue to the Holder such number of fully paid and non-assessable Shares as
are computed using the following formula:

 

X = Y(A-B)/A

 

where:

 

X =          the number of Shares to be issued to the Holder;

 

Y =                             the number of Shares with respect to which this
Warrant is being exercised (inclusive of the Shares surrendered to the Company
in payment of the aggregate Warrant Price);

 

A =                             the Fair Market Value (as determined pursuant to
Section 1.3 below) of one Share; and

 

B =          the Warrant Price.

 

1.3          Fair Market Value.  If the Company’s common stock is then traded or
quoted on a nationally recognized securities exchange, inter-dealer quotation
system or over-the-counter market (a “Trading Market”) and the Class is common
stock, the fair market value of a Share shall be the closing price or last sale
price of a share of common stock reported for the Business Day immediately
before the date on which Holder delivers this Warrant together with its Notice
of Exercise to the Company.  If the Company’s common stock is then traded in a
Trading Market and the Class is a series of the Company’s convertible preferred
stock, the fair market value of a Share shall be the closing price or last sale
price of a share of the Company’s common stock reported for the Business Day
immediately before the date on which Holder delivers this Warrant together with
its Notice of Exercise to the Company multiplied by the number of shares of the
Company’s common stock into which a Share is then convertible.  If the Company’s
common stock is not traded in a Trading Market, the Board of Directors of the
Company shall determine the fair market value of a Share in its reasonable good
faith judgment.

 

1.4          Delivery of Certificate and New Warrant.  Promptly after Holder
exercises this Warrant in the manner set forth in Section 1.1 or 1.2 above, the
Company shall deliver to Holder a

 

--------------------------------------------------------------------------------


 

certificate representing the Shares issued to Holder upon such exercise and, if
this Warrant has not been fully exercised and has not expired, a new warrant of
like tenor representing the Shares not so acquired.

 

1.5          Replacement of Warrant.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form, substance and amount to the
Company or, in the case of mutilation, on surrender of this Warrant to the
Company for cancellation, the Company shall, within a reasonable time, execute
and deliver to Holder, in lieu of this Warrant, a new warrant of like tenor and
amount.

 

1.6          Treatment of Warrant Upon Acquisition of Company.

 

(a)           Acquisition.  For the purpose of this Warrant, “Acquisition” means
any transaction or series of related transactions involving: (i) the sale,
lease, exclusive license, or other disposition of all or substantially all of
the assets of the Company (ii) any merger or consolidation of the Company into
or with another person or entity (other than a merger or consolidation effected
exclusively to change the Company’s domicile), or any other corporate
reorganization, in which the stockholders of the Company in their capacity as
such immediately prior to such merger, consolidation or reorganization, own
shares representing less than a majority of the Company’s (or the surviving or
successor entity’s) outstanding voting power immediately after such merger,
consolidation or reorganization; or (iii) any sale or other transfer by the
stockholders of the Company of shares representing at least a majority of the
Company’s then-total outstanding combined voting power.

 

(b)           Treatment of Warrant at Acquisition.  In the event of an
Acquisition in which the consideration to be received by the Company’s
stockholders consists solely of cash, solely of Marketable Securities or a
combination of cash and Marketable Securities (as defined below) (a “Cash/Public
Acquisition”), either  (i) Holder shall exercise this Warrant pursuant to
Section 1.1 and/or 1.2 and such exercise will be deemed effective immediately
prior to and contingent upon the consummation of such Acquisition or (ii) if
Holder elects not to exercise the Warrant, except as set forth under
Section 1.6(c) below, this Warrant will expire immediately prior to the
consummation of such Acquisition.

 

(c)           The Company shall provide Holder with written notice of its
request relating to the Cash/Public Acquisition (together with such reasonable
information as Holder may reasonably require regarding the treatment of this
Warrant in connection with such contemplated Cash/Public Acquisition giving rise
to such notice), which is to be delivered to Holder not less than seven
(7) Business Days prior to the closing of the proposed Cash/Public Acquisition. 
Notwithstanding the foregoing, if, immediately prior to the Cash/Public
Acquisition, the fair market value of one Share (or other security issuable upon
the exercise hereof) as determined in accordance with Section 1.3 above would be
greater than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be exercised pursuant to
Section 1.2 above (without any pre-condition under Section 1.1 above or
otherwise, including, without limitation, any delivery by the Holder of an
Instrument of Adherence, which, in such instance, if an Instrument of Adherence
would otherwise have been required to have been delivered in connection with an
election to exercise pursuant to Section 1.1 above, the Holder shall be deemed
to have delivered to the Company and to accordingly have become a party to the
Stockholders’ Agreement as a Stockholder and a Holder thereunder effective
immediately upon the effectiveness of such automatic exercise of this Warrant)
as to all Shares (or such other securities) for which it shall not previously
have been exercised, and the Company shall promptly notify the Holder of the
number of Shares (or such other securities) issued upon such exercise to the
Holder.

 

--------------------------------------------------------------------------------


 

(d)           Upon the closing of any Acquisition other than a Cash/Public
Acquisition defined above, the acquiring, surviving or successor entity shall
assume the obligations of this Warrant, and this Warrant shall thereafter be
exercisable for the same securities and/or other property as would have been
paid for the Shares issuable upon exercise of the unexercised portion of this
Warrant as if such Shares were outstanding on and as of the closing of such
Acquisition, subject to further adjustment from time to time in accordance with
the provisions of this Warrant.

 

(e)           As used in this Warrant, “Marketable Securities” means securities
meeting all of the following requirements: (i) the issuer thereof is then
subject to the reporting requirements of Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is then
current in its filing of all required reports and other information under the
Act and the Exchange Act; (ii) the class and series of shares or other security
of the issuer that would be received by Holder in connection with the
Acquisition were Holder to exercise this Warrant on or prior to the closing
thereof is then traded in Trading Market, and (iii) following the closing of
such Acquisition, Holder would not be restricted from publicly re-selling all of
the issuer’s shares and/or other securities that would be received by Holder in
such Acquisition were Holder to exercise or convert this Warrant in full on or
prior to the closing of such Acquisition, except to the extent that any such
restriction (x) arises solely under federal or state securities laws, rules or
regulations, and (y) does not extend beyond six (6) months from the closing of
such Acquisition.

 

SECTION 2. ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

 

2.1          Stock Dividends, Splits, Etc.  If the Company declares or pays a
dividend or distribution on the outstanding shares of the Class payable in
common stock or other securities or property (other than cash), then upon
exercise of this Warrant, for each Share acquired, Holder shall receive, without
additional cost to Holder, the total number and kind of securities and property
which Holder would have received had Holder owned the Shares of record as of the
date the dividend or distribution occurred.  If the Company subdivides the
outstanding shares of the Class by reclassification or otherwise into a greater
number of shares, the number of Shares purchasable hereunder shall be
proportionately increased and the Warrant Price shall be proportionately
decreased.  If the outstanding shares of the Class are combined or consolidated,
by reclassification or otherwise, into a lesser number of shares, the Warrant
Price shall be proportionately increased and the number of Shares shall be
proportionately decreased.

 

2.2          Reclassification, Exchange, Combinations or Substitution.  Upon any
event whereby all of the outstanding shares of the Class are reclassified,
exchanged, combined, substituted, or replaced for, into, with or by Company
securities of a different class and/or series, then from and after the
consummation of such event, this Warrant will be exercisable for the number,
class and series of Company securities that Holder would have received had the
Shares been outstanding on and as of the consummation of such event, and subject
to further adjustment thereafter from time to time in accordance with the
provisions of this Warrant.  The provisions of this Section 2.2 shall similarly
apply to successive reclassifications, exchanges, combinations substitutions,
replacements or other similar events.

 

2.3          Conversion of Preferred Stock.  If the Class is a class and series
of the Company’s convertible preferred stock, in the event that all outstanding
shares of the Class are converted, automatically or by action of the holders
thereof, into common stock pursuant to the provisions of the Company’s
Certificate of Incorporation, including, without limitation, in connection with
the Company’s initial, underwritten public offering and sale of its common stock
pursuant to an effective

 

--------------------------------------------------------------------------------


 

registration statement under the Act (the “IPO”), then from and after the date
on which all outstanding shares of the Class have been so converted, this
Warrant shall be exercisable for such number of shares of common stock into
which the Shares would have been converted had the Shares been outstanding on
the date of such conversion, and the Warrant Price shall equal the Warrant Price
in effect as of immediately prior to such conversion divided by the number of
shares of common stock into which one Share would have been converted, all
subject to further adjustment thereafter from time to time in accordance with
the provisions of this Warrant.

 

2.4          Adjustments for Diluting Issuances.  Without duplication of any
adjustment otherwise provided for in this Section 2, the number of shares of
common stock issuable upon conversion of the Shares shall be subject to
anti-dilution adjustment from time to time in the manner set forth in the
Company’s Articles or Certificate of Incorporation as if the Shares were issued
and outstanding on and as of the date of any such required adjustment.

 

2.5          No Fractional Share.  No fractional Share shall be issuable upon
exercise of this Warrant and the number of Shares to be issued shall be rounded
down to the nearest whole Share.  If a fractional Share interest arises upon any
exercise of the Warrant, the Company shall eliminate such fractional Share
interest by paying Holder in cash the amount computed by multiplying the
fractional interest by (i) the fair market value (as determined in accordance
with Section 1.3 above) of a full Share, less (ii) the then-effective Warrant
Price.

 

2.6          Notice/Certificate as to Adjustments.  Upon each adjustment of the
Warrant Price, Class and/or number of Shares, the Company, at the Company’s
expense, shall notify Holder in writing within a reasonable time setting forth
the adjustments to the Warrant Price, Class and/or number of Shares and facts
upon which such adjustment is based.  The Company shall, upon written request
from Holder, furnish Holder with a certificate of its Chief Financial Officer,
including computations of such adjustment and the Warrant Price, Class and
number of Shares in effect upon the date of such adjustment.

 

SECTION 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1          Representations and Warranties.  The Company represents and
warrants to, and agrees with, the Holder as follows:

 

(a)           All Shares which may be issued upon the exercise of this Warrant,
and all securities, if any, issuable upon conversion of the Shares, shall, upon
issuance, be duly authorized, validly issued, fully paid and non-assessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws.  The Company
covenants that it shall at all times cause to be reserved and kept available out
of its authorized and unissued capital stock such number of shares of the Class,
common stock and other securities as will be sufficient to permit the exercise
in full of this Warrant and the conversion of the Shares into common stock or
such other securities.

 

(b)           The Company’s capitalization table attached hereto as Schedule 1
is true and complete, in all material respects, as of the Issue Date.

 

(c)           The Company has directed the Holder to documents that the Company
has publicly filed with the Securities and Exchange Commission via its
Electronic Data Gathering, Analysis,

 

--------------------------------------------------------------------------------


 

and Retrieval system (“EDGAR”), which include a true, complete and correct copy
of the Stockholders’ Agreement as amended and/or restated as of the Issue Date
and true, complete and correct copies of the Company’s certificate of
incorporation, as amended and/or restated as of the Issue Date.  [For Tranche A
Warrant: The initial Warrant Price referenced on the first page of this Warrant
is not greater than the price per share, as adjusted for stock splits,
combinations recapitalizations and the like, at which shares of the Class were
last sold and issued prior to the Issue Date hereof in an arms-length
transaction in which at least $500,000 of such shares were sold. Each share of
the Class underlying this Warrant is convertible into 4.386 shares of Common
Stock, par value $0.0001 per share, of the Company.]

 

(d)           That upon exercise of this Warrant, the Holder will be a
Stockholder and Holder under the Stockholders’ Agreement, and shall have the
registration rights set forth in Section 5.12 below with respect to the shares
of capital stock of the Company issued to the Holder pursuant to such exercise.

 

3.2          Notice of Certain Events.  If the Company proposes at any time to:

 

(a) declare any dividend or distribution upon the outstanding shares of the
Class or common stock, whether in cash, property, stock, or other securities and
whether or not a regular cash dividend;

 

(b) offer for subscription or sale pro rata to the holders of the outstanding
shares of the Class any additional shares of any class or series of the
Company’s stock (other than pursuant to contractual pre-emptive rights);

 

(c) effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Class;

 

(d) effect an Acquisition or to liquidate, dissolve or wind up; or

 

(e) effect an IPO;

 

then, in connection with each such event, the Company shall give Holder:

 

(1) at least seven (7) Business Days prior written notice of the date on which a
record will be taken for such dividend, distribution, or subscription rights
(and specifying the date on which the holders of outstanding shares of the
Class will be entitled thereto) or for determining rights to vote, if any, in
respect of the matters referred to in (a) and (b) above;

 

(2) in the case of the matters referred to in (c) and (d) above at least seven
(7) Business Days prior written notice of the date when the same will take place
(and specifying the date on which the holders of outstanding shares of the
Class will be entitled to exchange their shares for the securities or other
property deliverable upon the occurrence of such event); and

 

(3) with respect to the IPO, at least seven (7) Business Days prior written
notice of the date on which the Company proposes to file its registration
statement in connection therewith unless such registration statement has been
filed prior to the date of issuance of this Warrant, in which case no notice
need be provided by the Company to the Holder pursuant to this Section 3.2.

 

--------------------------------------------------------------------------------


 

Reference is made to Section 1.6(c) whereby this Warrant will be deemed to be
exercised pursuant to Section 1.2 hereof whether or not the Company gives
written notice to Holder of a Cash/Public Acquisition as required by the terms
hereof.  Company will also provide information requested by Holder that is
reasonably necessary to enable Holder to comply with Holder’s accounting or
reporting requirements.

 

SECTION 4. REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE HOLDER.

 

The Holder represents and warrants to the Company, and agrees, as applicable, as
follows:

 

4.1             Purchase for Own Account.  This Warrant and the securities to be
acquired upon exercise of this Warrant by Holder are being acquired for
investment for Holder’s account, not as a nominee or agent, and not with a view
to the public resale or distribution within the meaning of the Act.  Holder also
represents that it has not been formed for the specific purpose of acquiring
this Warrant or the Shares.

 

4.2             Disclosure of Information.  Holder is aware of the Company’s
business affairs and financial condition and has received or has had full access
to all the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities.  Holder further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of this Warrant and its underlying securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder has access.

 

4.3             Investment Experience.  Holder understands that the purchase of
this Warrant and its underlying securities involves substantial risk.  Holder
has experience as an investor in securities of companies in the development
stage and acknowledges that Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables Holder to be aware of the character,
business acumen and financial circumstances of such persons.

 

4.4             Accredited Investor Status.  Holder is an “accredited investor”
within the meaning of Regulation D promulgated under the Act.

 

4.5             The Act.  Holder understands that this Warrant and the Shares
issuable upon exercise hereof have not been registered under the Act in reliance
upon a specific exemption therefrom, which exemption depends upon, among other
things, the bona fide nature of the Holder’s investment intent as expressed
herein.  Holder understands that this Warrant and the Shares issued upon any
exercise hereof must be held indefinitely unless subsequently registered under
the Act and qualified under applicable state securities laws, or unless
exemption from such registration and qualification are otherwise available. 
Holder is aware of the provisions of Rule 144 promulgated under the Act.

 

4.7             No Voting Rights.  Holder, as a Holder of this Warrant, will not
have any voting rights until the exercise of this Warrant.

 

--------------------------------------------------------------------------------


 

SECTION 5. MISCELLANEOUS.

 

5.1          Term and Automatic Conversion Upon Expiration.

 

(a)           Term. Subject to the provisions of Section 1.6 above, this Warrant
is exercisable in whole or in part at any time and from time to time on or
before 6:00 PM, Pacific time, on the Expiration Date and shall be void
thereafter.

 

(b)           Automatic Cashless Exercise upon Expiration.  In the event that,
upon the Expiration Date, the fair market value of one Share (or other security
issuable upon the exercise hereof) as determined in accordance with Section 1.3
above is greater than the Warrant Price in effect on such date, then this
Warrant shall automatically be deemed on and as of such date to be exercised
pursuant to Section 1.2 above as to all Shares (or such other securities) for
which it shall not previously have been exercised, and the Company shall, within
a reasonable time, deliver a certificate representing the Shares (or such other
securities) issued upon such exercise to Holder. In addition, upon an automatic
exercise pursuant to this Section 5.1(b), if an Instrument of Adherence would
otherwise have been required to have been delivered in connection with an
election to exercise pursuant to Section 1.1 above, the Holder shall be deemed
to have delivered such document to the Company, and shall be deemed to be a
party to the Stockholders’ Agreement as a Stockholder and a Holder thereunder
and have all the registration rights set forth in Section 5.12 below, as of the
date of automatic exercise pursuant to this Section 5.1(b).

 

5.2          Legends.                The Shares (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) shall be
imprinted with a legend in substantially the following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO SOLAR CAPITAL LTD. DATED [·], 201[·], MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER SAID ACT AND
LAWS OR, IN THE OPINION OF LEGAL COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO
THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH
REGISTRATION.

 

5.3          Compliance with Securities Laws on Transfer.  This Warrant and the
Shares issuable upon exercise of this Warrant (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) may not be
transferred or assigned in whole or in part except in compliance with applicable
federal and state securities laws by the transferor and the transferee
(including, without limitation, the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Company, as reasonably
requested by the Company).  The Company shall not require Holder to provide an
opinion of counsel if the transfer is to any affiliate of Holder, provided that
any such transferee is an “accredited investor” as defined in Regulation D
promulgated under the Act.  Additionally, the Company shall also not require an
opinion of counsel if there is no material question as to the availability of
Rule 144 promulgated under the Act.

 

--------------------------------------------------------------------------------


 

5.4 Transfer Procedure.  Subject to the provisions of Section 5.3 and upon
providing the Company with written notice, Holder may transfer all or part of
this Warrant or the Shares issuable upon exercise of this Warrant (or the
securities issuable directly or indirectly, upon conversion of the Shares, if
any) to any transferee, provided, however, in connection with any such transfer,
Holder will give the Company notice of the portion of the Warrant being
transferred with the name, address and taxpayer identification number of the
transferee and Holder will surrender this Warrant to the Company for reissuance
to the transferee(s) (and Holder if applicable); and provided further, that any
subsequent transferee shall agree in writing with the Company to be bound by all
of the terms and conditions of this Warrant.  Notwithstanding any contrary
provision herein, at all times prior to the IPO, Holder may not, without the
Company’s prior written consent, transfer this Warrant or any portion hereof, or
any Shares issued upon any exercise hereof, or any shares or other securities
issued upon any conversion of any Shares issued upon any exercise hereof to any
person or entity who directly competes with the Company, except in connection
with an Acquisition of the Company by such a direct competitor.

 

5.5          Notices.  All notices and other communications hereunder from the
Company to the Holder, or vice versa, shall be deemed delivered and effective
(i) when given personally, (ii) on the third (3rd) Business Day after being
mailed by first-class registered or certified mail, postage prepaid, (iii) upon
actual receipt if given by facsimile or electronic mail and such receipt is
confirmed in writing by the recipient, or (iv) on the first Business Day
following delivery to a reliable overnight courier service, courier fee prepaid,
in any case at such address as may have been furnished to the Company or Holder,
as the case may be, in writing by the Company or such Holder from time to time
in accordance with the provisions of this Section 5.5.  All notices to Holder
shall be addressed as follows until the Company receives notice of a change of
address in connection with a transfer or otherwise:

 

Solar Capital Ltd.

Attn:  Anthony Storino

500 Park Avenue, 3rd Floor

New York, NY 10022

Telephone:  (646) 308 - 8730

Facsimile: (212) 993-1698

Email address:  storino@solarcapltd.com

 

With a copy (which shall not constitute notice) to:

 

Morrison & Foerster LLP

Attn:  Jeff Kayes

425 Market Street, 32nd Floor

San Francisco, CA 94105

Telephone: (415) 268-6975

Facsimile: (415) 268-7522

Email: jkayes@mofo.com

 

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

 

Radius Health, Inc.

Attn: Nick Harvey, Chief Financial Officer

201 Broadway, 6th Floor

Cambridge, MA 02139

 

--------------------------------------------------------------------------------


 

Telephone: (617) 444-1834

Facsimile: (617) 551-4701

Email: bnharvey@radiuspharm.com

 

With a copy (which shall not constitute notice) to:

 

Latham & Watkins

Attn: Haim Zaltzman

505 Montgomery Street

San Francisco, CA 94111

Telephone: (415) 395-8870

Fax: (415) 395-8095

Email: haim.zaltzman@lw.com

 

5.6          Waiver.  This Warrant and any term hereof may be changed, waived,
discharged or terminated (either generally or in a particular instance and
either retroactively or prospectively) only by an instrument in writing signed
by the party against which enforcement of such change, waiver, discharge or
termination is sought.

 

5.7          Attorney’s Fees.  In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.

 

5.8          Counterparts; Facsimile/Electronic Signatures.  This Warrant may be
executed in counterparts, all of which together shall constitute one and the
same agreement.  Any signature page delivered electronically or by facsimile
shall be binding to the same extent as an original signature page with regards
to any agreement subject to the terms hereof or any amendment thereto.

 

5.9          Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to its
principles regarding conflicts of law.

 

5.10        Headings.  The headings in this Warrant are for purposes of
reference only and shall not limit or otherwise affect the meaning of any
provision of this Warrant.

 

5.11        Business Days.  “Business Day” is any day that is not a Saturday,
Sunday or a day on which banks in New York, New York are closed.

 

5.12        Registration Rights.  The Company hereby agrees that shares of the
Company’s Common Stock issued and issuable upon exercise of this Warrant (or
upon conversion of the shares issuable upon exercise of this Warrant) shall
have, effective as of the date of exercise of this Warrant, all registration
rights pursuant to and as set forth in the Stockholders’ Agreement, on a pari
passu basis with the other parties to such agreement, including, without
limitation, the piggyback and S-3 registration rights set forth in Sections
3.4(b) and 3.5 of the Stockholders’ Agreement (or such corollary provision as
may be in effect as of the date of exercise of this Warrant).  The foregoing
referenced registration rights will be subject to and governed by the terms of
the Stockholders’ Agreement.  Notwithstanding the Company’s written acceptance
of the Instrument of Adherence by its signature below (pursuant to the terms of
Section 1.1 above and Section 17 of the Stockholders’ Agreement) upon its
delivery by the Holder to the Company in connection with the delivery of a
Notice of Exercise, the Company hereby agrees to deliver a countersigned
Instrument of Adherence to the Holder promptly following receipt of

 

--------------------------------------------------------------------------------


 

the Holder’s executed copy, and in any event within two (2) business days
thereafter, provided that the Holder’s rights under the Stockholders’ Agreement
shall be effective as of the date of exercise whether or not the Company returns
a countersigned Instrument of Adherence. In addition, (i) prior to the exercise
of this Warrant, the Company will provide to the Holder all notices required to
be sent to the parties to the Stockholders’ Agreement pursuant to the terms of
such agreement as if the Holder were a Holder and Stockholder under the
Stockholders’ Agreement as of and after the Issue Date of this Warrant,
(ii) other than the amendment and restatement of the Stockholders’ Agreement
contemplated by that certain Fifth Amended and Restated Stockholders’ Agreement,
dated as of April 24, 2014, among the Company and the Stockholders referenced
therein (the “New Stockholders’ Agreement”) (a true and correct copy of which
has been publicly filed by the Company via EDGAR), which is to automatically
become effective immediately prior to the listing of the Common Stock on a
national securities exchange, the Company shall not amend, waive, terminate or
modify the terms of the Stockholders’ Agreement without the prior written
consent of the Holder unless such amendment, waiver, termination or modification
both (a) applies to all Holders and Stockholders under the Stockholders’
Agreement in the same manner in which it would apply to the Holder as a party
under the Stockholders’ Agreement, assuming, for purposes of this clause (a),
that the Holder had exercised this Warrant and become a party to the
Stockholders’ Agreement pursuant to the Instrument of Adherence prior to the
effectiveness of any such amendment, waiver, termination or modification, and
(b) does not prevent the Holder from becoming a party thereto (except in the
case that the Stockholders’ Agreement is wholly terminated without replacement)
upon delivery of the Instrument of Adherence, and (iii) other than with respect
to the amendment and restatement of the Stockholders’ Agreement contemplated by
the New Stockholders’ Agreement, the Company shall promptly, and in no event
more than five (5) business days after the date of such event, deliver to the
Holder true and complete copies of any amendment, waiver, termination or
modification of the Stockholders’ Agreement.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

 

“COMPANY”

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

(Print)

 

Title:

 

 

 

 

 

 

 

 

“HOLDER”

 

 

 

 

SOLAR CAPITAL LTD.

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

(Print)

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.             The undersigned Holder hereby exercises its right purchase
                       shares of the Common/Series B-2 Convertible Preferred
[circle one] Stock of Radius Health, Inc., a Delaware corporation  (the
“Company”), in accordance with the attached Warrant To Purchase Stock, and
tenders payment of the aggregate Warrant Price for such shares as follows:

 

o                                                                                   
check in the amount of $                 payable to order of the Company
enclosed herewith

 

o                                                                                   
Wire transfer of immediately available funds to the Company’s account

 

o                                                                                   
Cashless Exercise pursuant to Section 1.2 of the Warrant

 

o                                                                                   
Other [Describe]

 

2.             Please issue a certificate or certificates representing the
Shares in the name specified below:

 

 

 

 

 

Holder’s Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

3.   By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Section 4 of the Warrant
to Purchase Stock as of the date hereof.

 

 

HOLDER:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

(Date):

 

 

Appendix 2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Company Capitalization Table

 

[see attached]

 

Schedule 1

--------------------------------------------------------------------------------


 

APPENDIX 2

 

Instrument of Adherence to
Fifth Amended and Restated
Stockholders’ Agreement
dated April 24, 2014

 

[                            , 20    ]

 

Reference is hereby made to that certain FIFTH AMENDED AND RESTATED
STOCKHOLDERS’ AGREEMENT, dated the 24th day of April, 2014, entered into by and
among Radius Health, Inc., a Delaware corporation (the “Corporation”), and the
Stockholder parties thereto, as amended from time to time (the “Agreement”).
Capitalized terms used herein without definition shall have the respective
meanings ascribed thereto in the Agreement.

 

The undersigned (the “New Stockholder Party”), in order to become the owner or
holder of up to                                      shares of Series B-2
Convertible Preferred Stock/Common Stock issuable upon exercise of that certain
Warrant to Purchase Stock, dated                      , 2014, held by the
undersigned as of the date hereof (the “Warrant”) and all other shares of the
Corporation’s capital stock hereinafter acquired, hereby agrees that, from and
after the date of exercise of the Warrant and the resulting issuance by the
Corporation of any shares of capital stock of the Corporation to the New
Stockholder Party, the undersigned has become a party to the Agreement in the
capacities of a Stockholder and a Holder, and is subject to all of the
obligations, restrictions and limitations set forth in, the Agreement that are
applicable to the Stockholder and Holder parties thereunder and shall be deemed
to have made all of the representations and warranties made by the Stockholder
and Holder parties thereunder.  This Instrument of Adherence shall take effect
and shall become a part of the Agreement on the latest date of execution by both
the New Stockholder Party and the Corporation.

 

Executed as of the date set forth above.

 

 

Print Name:

 

 

 

 

 

Signature:

 

 

 

 

 

Accepted:

 

 RADIUS HEALTH, INC.

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Schedule 1

--------------------------------------------------------------------------------


 

Annex C

 

Amended and Restated Exhibit G to Loan and Security Agreement

 

Form of Oxford Warrant

 

[see attached]

 

--------------------------------------------------------------------------------

 


 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE COMPANY, SUCH OFFER, SALE, PLEDGE OR OTHER
TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

WARRANT TO PURCHASE STOCK

 

Company:

RADIUS HEALTH, INC., a Delaware corporation

Number of Shares:

[Tranche B: $60,000.00/Warrant Price][Tranche C: $75,000.00/Warrant Price]

Type/Series of Stock:

Common Stock

Warrant Price:

[ten (10) trading day (or such lesser number of days to the extent that
Company’s securities have been trading for fewer than ten (10) trading days)
average closing price of Company’s common stock ending on the last trading day
prior to the Issue Date]

Issue Date:

[Date]

Expiration Date:

[Date that is the fifth (5th) anniversary from the Issue Date] See also
Section 5.1(b).

Credit Facility:

This Warrant to Purchase Stock (“Warrant”) is issued in connection with that
certain Loan and Security Agreement of even date herewith among Solar Capital
Ltd., as Lender and Collateral Agent, Oxford Finance LLC, the Lenders from time
to time party thereto, and the Company (as modified, amended and/or restated
from time to time, the “Loan Agreement”).

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, OXFORD FINANCE
LLC (“Oxford” and, together with any successor or permitted assignee or
transferee of this Warrant or of any shares issued upon exercise hereof,
“Holder”) is entitled to purchase the number of fully paid and non-assessable
shares (the “Shares”) of the above-stated Type/Series of Stock (the “Class”) of
the above-named company (the “Company”) at the above-stated Warrant Price, all
as set forth above and as adjusted pursuant to Section 2 of this Warrant,
subject to the provisions and upon the terms and conditions set forth in this
Warrant.

 

SECTION 1.         EXERCISE.

 

1.1          Method of Exercise.  Holder may at any time and from time to time
prior to the Expiration Date exercise this Warrant, in whole or in part, by
delivering to the Company the original of this Warrant together with (i) a duly
executed Notice of Exercise in substantially the form attached hereto as
Appendix 1, (ii) unless the Stockholders’ Agreement, as defined below, has been
terminated or is no longer in effect at the time of exercise, an Instrument of
Adherence duly executed by the Holder in substantially the form attached hereto
as Appendix 3 (with such changes to Appendix 3 to maintain compliance with the
then current Stockholders’ Agreement, as defined below, the “Instrument of
Adherence”) and (iii) unless Holder is exercising this Warrant pursuant to a
cashless exercise set forth in Section 1.2, a check, wire transfer of same-day
funds (to an account designated by the Company), or other form of payment
acceptable to the Company for the aggregate Warrant Price for the Shares being
purchased.  It is hereby agreed by the Company and the Holder that (x) the
Instrument of Adherence shall add the Holder as a party to the Fifth Amended and
Restated Stockholders’ Agreement, dated April 24, 2014 (as amended and in effect
from time to time, the “Stockholders’ Agreement”), among the Company and the
other parties named therein, as a Stockholder and a Holder under the terms of
the Stockholders’ Agreement, (y) the Company’s signature below hereby
constitutes the Company’s written acceptance of such Instrument of Adherence
(pursuant to Section 17 of the Stockholders’ Agreement, or such similar section
of the Stockholders’ Agreement as in effect at the time of exercise of the
Warrant) effective upon receipt thereof by the Company in connection with the
Company’s receipt of a duly executed Notice of Exercise, and (z) the Holder
shall be considered to be a Stockholder and Holder under the Stockholders’
Agreement effective as of the receipt by the Company of the

 

--------------------------------------------------------------------------------


 

Notice of Exercise and, unless Holder is exercising this Warrant pursuant to a
cashless exercise set forth in Section 1.2, a check, wire transfer of same-day
funds (to an account designated by the Company), or other form of payment
acceptable to the Company for the aggregate Warrant Price for the Shares being
purchased.

 

1.2          Cashless Exercise.  On any exercise of this Warrant, in lieu of
payment of the aggregate Warrant Price in the manner as specified in Section 1.1
above, but otherwise in accordance with the requirements of Section 1.1, Holder
may elect to receive Shares equal to the value of this Warrant, or portion
hereof as to which this Warrant is being exercised.  Thereupon, the Company
shall issue to the Holder such number of fully paid and non-assessable Shares as
are computed using the following formula:

 

X = Y(A-B)/A

 

where:

 

X =  the number of Shares to be issued to the Holder;

 

Y =  the number of Shares with respect to which this Warrant is being exercised
(inclusive of the Shares surrendered to the Company in payment of the aggregate
Warrant Price);

 

A =  the Fair Market Value (as determined pursuant to Section 1.3 below) of one
Share; and

 

B =  the Warrant Price.

 

1.3          Fair Market Value.  If the Company’s common stock is then traded or
quoted on a nationally recognized securities exchange, inter-dealer quotation
system or over-the-counter market (a “Trading Market”) and the Class is common
stock, the fair market value of a Share shall be the closing price or last sale
price of a share of common stock reported for the Business Day immediately
before the date on which Holder delivers this Warrant together with its Notice
of Exercise to the Company.  If the Company’s common stock is not traded in a
Trading Market, the Board of Directors of the Company shall determine the fair
market value of a Share in its reasonable good faith judgment.

 

1.4          Delivery of Certificate and New Warrant.  Within a reasonable time
after Holder exercises this Warrant in the manner set forth in Section 1.1 or
1.2 above, the Company shall deliver to Holder a certificate representing the
Shares issued to Holder upon such exercise and, if this Warrant has not been
fully exercised and has not expired, a new warrant of like tenor representing
the Shares not so acquired.

 

1.5          Replacement of Warrant.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form, substance and amount to the
Company or, in the case of mutilation, on surrender of this Warrant to the
Company for cancellation, the Company shall, within a reasonable time, execute
and deliver to Holder, in lieu of this Warrant, a new warrant of like tenor and
amount.

 

1.6          Treatment of Warrant Upon Acquisition of Company.

 

(a)           Acquisition.  For the purpose of this Warrant, “Acquisition” means
any transaction or series of related transactions involving: (i) the sale,
lease, exclusive license, or other disposition of all or substantially all of
the assets of the Company (ii) any merger or consolidation of the Company into
or with another person or entity (other than a merger or consolidation effected
exclusively to change the Company’s domicile), or any other corporate
reorganization, in which the stockholders of the Company in their capacity as
such immediately prior to such merger, consolidation or reorganization, own
shares representing less than a majority of the Company’s (or the surviving or
successor entity’s) outstanding voting power immediately after such merger,
consolidation or reorganization (or, if such Company stockholders beneficially
own a majority of the outstanding voting power of the surviving or successor
entity as of immediately after such merger, consolidation or reorganization,
such surviving or successor entity is not the Company); or (iii) any sale or
other transfer by the stockholders of the Company of shares representing at
least a majority of the Company’s then-total outstanding combined voting power.

 

(b)           Treatment of Warrant at Acquisition.  In the event of an
Acquisition in which the consideration to be received by the Company’s
stockholders consists solely of cash, solely of Marketable Securities

 

--------------------------------------------------------------------------------


 

or a combination of cash and Marketable Securities (as defined below) (a
“Cash/Public Acquisition”), either  (i) Holder shall exercise this Warrant
pursuant to Section 1.1 and/or 1.2 and such exercise will be deemed effective
immediately prior to and contingent upon the consummation of such Acquisition or
(ii) if Holder elects not to exercise the Warrant, this Warrant will expire
immediately prior to the consummation of such Acquisition.

 

(c)           The Company shall provide Holder with written notice of its
request relating to the Cash/Public Acquisition (together with such reasonable
information as Holder may reasonably require regarding the treatment of this
Warrant in connection with such contemplated Cash/Public Acquisition giving rise
to such notice), which is to be delivered to Holder not less than seven
(7) Business Days prior to the closing of the proposed Cash/Public Acquisition. 
In the event the Company does not provide such notice, then if, immediately
prior to the Cash/Public Acquisition, the fair market value of one Share (or
other security issuable upon the exercise hereof) as determined in accordance
with Section 1.3 above would be greater than the Warrant Price in effect on such
date, then this Warrant shall automatically be deemed on and as of such date to
be exercised pursuant to Section 1.2 above (without any pre-condition under
Section 1.1 above or otherwise, including, without limitation, any delivery by
the Holder of an Instrument of Adherence, which, in such instance, if an
Instrument of Adherence would otherwise have been required to have been
delivered in connection with an election to exercise pursuant to Section 1.1
above, the Holder shall be deemed to have delivered to the Company and to
accordingly have become a party to the Stockholders’ Agreement as a Stockholder
and a Holder thereunder effective immediately upon the effectiveness of such
automatic exercise of this Warrant) as to all Shares (or such other securities)
for which it shall not previously have been exercised, and the Company shall
promptly notify the Holder of the number of Shares (or such other securities)
issued upon such exercise to the Holder and Holder shall be deemed to have
restated each of the representations and warranties in Section 4 of the Warrant
as the date thereof.

 

(d)           Upon the closing of any Acquisition other than a Cash/Public
Acquisition defined above, the acquiring, surviving or successor entity shall
assume the obligations of this Warrant, and this Warrant shall thereafter be
exercisable for the same securities and/or other property as would have been
paid for the Shares issuable upon exercise of the unexercised portion of this
Warrant as if such Shares were outstanding on and as of the closing of such
Acquisition, subject to further adjustment from time to time in accordance with
the provisions of this Warrant.

 

(e)           As used in this Warrant, “Marketable Securities” means securities
meeting all of the following requirements: (i) the issuer thereof is then
subject to the reporting requirements of Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is then
current in its filing of all required reports and other information under the
Act and the Exchange Act; (ii) the class and series of shares or other security
of the issuer that would be received by Holder in connection with the
Acquisition were Holder to exercise this Warrant on or prior to the closing
thereof is then traded in Trading Market, and (iii) following the closing of
such Acquisition, Holder would not be restricted from publicly re-selling all of
the issuer’s shares and/or other securities that would be received by Holder in
such Acquisition were Holder to exercise or convert this Warrant in full on or
prior to the closing of such Acquisition, except to the extent that any such
restriction (x) arises solely under federal or state securities laws, rules or
regulations, and (y) does not extend beyond six (6) months from the closing of
such Acquisition.

 

SECTION 2.         ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

 

2.1          Stock Dividends, Splits, Etc.  If the Company declares or pays a
dividend or distribution on the outstanding shares of the Class payable in
common stock or other securities or property (other than cash), then upon
exercise of this Warrant, for each Share acquired, Holder shall receive, without
additional cost to Holder, the total number and kind of securities and property
which Holder would have received had Holder owned the Shares of record as of the
date the dividend or distribution occurred.  If the Company subdivides the
outstanding shares of the Class by reclassification or otherwise into a greater
number of shares, the number of Shares purchasable hereunder shall be
proportionately increased and the Warrant Price shall be proportionately
decreased.  If the outstanding shares of the Class are combined or consolidated,
by reclassification or otherwise, into a lesser number of shares, the Warrant
Price shall be proportionately increased and the number of Shares shall be
proportionately decreased.

 

--------------------------------------------------------------------------------


 

2.2          Reclassification, Exchange, Combinations or Substitution.  Upon any
event whereby all of the outstanding shares of the Class are reclassified,
exchanged, combined, substituted, or replaced for, into, with or by Company
securities of a different class and/or series, then from and after the
consummation of such event, this Warrant will be exercisable for the number,
class and series of Company securities that Holder would have received had the
Shares been outstanding on and as of the consummation of such event, and subject
to further adjustment thereafter from time to time in accordance with the
provisions of this Warrant.  The provisions of this Section 2.2 shall similarly
apply to successive reclassifications, exchanges, combinations substitutions,
replacements or other similar events.

 

2.3          No Fractional Share.  No fractional Share shall be issuable upon
exercise of this Warrant and the number of Shares to be issued shall be rounded
down to the nearest whole Share.  If a fractional Share interest arises upon any
exercise of the Warrant, the Company shall eliminate such fractional Share
interest by paying Holder in cash the amount computed by multiplying the
fractional interest by (i) the fair market value (as determined in accordance
with Section 1.3 above) of a full Share, less (ii) the then-effective Warrant
Price.

 

2.4          Notice/Certificate as to Adjustments.  Upon each adjustment of the
Warrant Price, Class and/or number of Shares, the Company, at the Company’s
expense, shall notify Holder in writing within a reasonable time setting forth
the adjustments to the Warrant Price, Class and/or number of Shares and facts
upon which such adjustment is based.  The Company shall, upon written request
from Holder, furnish Holder with a certificate of its Chief Financial Officer,
including computations of such adjustment and the Warrant Price, Class and
number of Shares in effect upon the date of such adjustment.

 

SECTION 3.         REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1          Representations and Warranties.  The Company represents and
warrants to, and agrees with, the Holder as follows:

 

(a)           The Company has directed to the Holder to document that the
Company has publicly filed with the Securities and Exchange Commission via its
Electronic Data Gathering, Analysis, and Retrieval system (“EDGAR”), which
include a true, complete and correct copy of the Stockholders’ Agreement as
amended and/or restated as of the Issue Date and true, complete and correct
copies of the Company’s certificate of incorporation, as amended and/or restated
as of the Issue Date.  The initial Warrant Price referenced on the first page of
this Warrant is not greater than the price per share at which shares of the
Class were last sold and issued prior to the Issue Date hereof in an arms-length
transaction in which at least $500,000 of such shares were sold.

 

(b)           All Shares which may be issued upon the exercise of this Warrant,
and all securities, if any, issuable upon conversion of the Shares, shall, upon
issuance, be duly authorized, validly issued, fully paid and non-assessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws.  The Company
covenants that it shall at all times cause to be reserved and kept available out
of its authorized and unissued capital stock such number of shares of the Class,
common stock and other securities as will be sufficient to permit the exercise
in full of this Warrant and the conversion of the Shares into common stock or
such other securities.

 

(c)           That upon exercise of this Warrant, the Holder will be a
Stockholder and Holder under the Stockholders’ Agreement, and shall have the
registration rights set forth in Section 5.12 below with respect to the shares
of capital stock of the Company issued to the Holder pursuant to such exercise.

 

3.2          Notice of Certain Events.  If the Company proposes at any time to:

 

(a)           declare any dividend or distribution upon the outstanding shares
of the Class or common stock, whether in cash, property, stock, or other
securities and whether or not a regular cash dividend;

 

(b)           offer for subscription or sale pro rata to the holders of the
outstanding shares of the Class any additional shares of any class or series of
the Company’s stock (other than pursuant to contractual pre-emptive rights);

 

--------------------------------------------------------------------------------


 

(c)           effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Class; or

 

(d)           effect an Acquisition or to liquidate, dissolve or wind up;

 

then, in connection with each such event, the Company shall give Holder:

 

(1)           at least seven (7) Business Days prior written notice of the date
on which a record will be taken for such dividend, distribution, or subscription
rights (and specifying the date on which the holders of outstanding shares of
the Class will be entitled thereto) or for determining rights to vote, if any,
in respect of the matters referred to in (a) and (b) above; and

 

(2)           in the case of the matters referred to in (c) and (d) above at
least seven (7) Business Days prior written notice of the date when the same
will take place (and specifying the date on which the holders of outstanding
shares of the Class will be entitled to exchange their shares for the securities
or other property deliverable upon the occurrence of such event).

 

Reference is made to Section 1.6(c) whereby this Warrant will be deemed to be
exercised pursuant to Section 1.2 hereof if the Company does not give written
notice to Holder of a Cash/Public Acquisition as required by the terms hereof. 
Company will also provide information requested by Holder that is reasonably
necessary to enable Holder to comply with Holder’s accounting or reporting
requirements.

 

SECTION 4.         REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE HOLDER.

 

The Holder represents and warrants to the Company, and agrees, as applicable, as
follows:

 

4.1          Purchase for Own Account.  This Warrant and the securities to be
acquired upon exercise of this Warrant by Holder are being acquired for
investment for Holder’s account, not as a nominee or agent, and not with a view
to the public resale or distribution within the meaning of the Act.  Holder also
represents that it has not been formed for the specific purpose of acquiring
this Warrant or the Shares.

 

4.2          Disclosure of Information.  Holder is aware of the Company’s
business affairs and financial condition and has received or has had full access
to all the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities.  Holder further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of this Warrant and its underlying securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder has access.

 

4.3          Investment Experience.  Holder understands that the purchase of
this Warrant and its underlying securities involves substantial risk.  Holder
has experience as an investor in securities of companies in the development
stage and acknowledges that Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables Holder to be aware of the character,
business acumen and financial circumstances of such persons.

 

4.4          Accredited Investor Status.  Holder is an “accredited investor”
within the meaning of Regulation D promulgated under the Act.

 

--------------------------------------------------------------------------------


 

4.5          The Act.  Holder understands that this Warrant and the Shares
issuable upon exercise hereof have not been registered under the Act in reliance
upon a specific exemption therefrom, which exemption depends upon, among other
things, the bona fide nature of the Holder’s investment intent as expressed
herein.  Holder understands that this Warrant and the Shares issued upon any
exercise hereof must be held indefinitely unless subsequently registered under
the Act and qualified under applicable state securities laws, or unless
exemption from such registration and qualification are otherwise available. 
Holder is aware of the provisions of Rule 144 promulgated under the Act.

 

4.6          No Voting Rights.  Holder, as a Holder of this Warrant, will not
have any voting rights until the exercise of this Warrant.

 

SECTION 5.         MISCELLANEOUS.

 

5.1          Term; Automatic Cashless Exercise Upon Expiration.

 

(a)           Term.  Subject to the provisions of Section 1.6 above, this
Warrant is exercisable in whole or in part at any time and from time to time on
or before 6:00 PM, Eastern time, on the Expiration Date and shall be void
thereafter.

 

(b)           Automatic Cashless Exercise upon Expiration.  In the event that,
upon the Expiration Date, the fair market value of one Share (or other security
issuable upon the exercise hereof) as determined in accordance with Section 1.3
above is greater than the Warrant Price in effect on such date, then this
Warrant shall automatically be deemed on and as of such date to be exercised
pursuant to Section 1.2 above as to all Shares (or such other securities) for
which it shall not previously have been exercised, and the Company shall, within
a reasonable time, deliver a certificate representing the Shares (or such other
securities) issued upon such exercise to Holder.  In addition, upon an automatic
exercise pursuant to this Section 5.1(b), if an Instrument of Adherence would
otherwise have been required to have been delivered in connection with an
election to exercise pursuant to Section 1.1 above, the Holder shall be deemed
to have delivered such document to the Company, and shall be deemed to be a
party to the Stockholders’ Agreement as a Stockholder and a Holder thereunder
and have all the registration rights set forth in Section 5.12 below, as of the
date of automatic exercise pursuant to this Section 5.1(b).

 

5.2          Legends.  Each certificate evidencing Shares (and each certificate
evidencing the securities issued upon conversion of any Shares, if any) shall be
imprinted with a legend in substantially the following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO OXFORD FINANCE LLC DATED [ISSUE DATE], MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER SAID
ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT
FROM SUCH REGISTRATION.

 

5.3          Compliance with Securities Laws on Transfer.  This Warrant and the
Shares issued upon exercise of this Warrant (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) may not be
transferred or assigned in whole or in part except in compliance with applicable
federal and state securities laws by the transferor and the transferee
(including, without limitation, the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Company, as reasonably
requested by the Company).  The Company shall not require Holder to provide an
opinion of counsel if the transfer is to an affiliate of Holder, provided that
any such transferee is an “accredited investor” as defined in Regulation D
promulgated under the Act.  Additionally, the Company shall also not require an
opinion of counsel if there is no material question as to the availability of
Rule 144 promulgated under the Act.

 

--------------------------------------------------------------------------------


 

5.4          Transfer Procedure.  After receipt by Oxford of the executed
Warrant, Oxford may transfer all or part of this Warrant to one or more of
Oxford’s affiliates (each, an “Oxford Affiliate”), by execution of an Assignment
substantially in the form of Appendix 2.  Subject to the provisions of
Article 5.3 and upon providing the Company with written notice, Oxford, any such
Oxford Affiliate and any subsequent Holder, may transfer all or part of this
Warrant or the Shares issuable upon exercise of this Warrant (or the Shares
issuable directly or indirectly, upon conversion of the Shares, if any) to any
other transferee, provided, however, in connection with any such transfer, the
Oxford Affiliate(s) or any subsequent Holder will give the Company notice of the
portion of the Warrant being transferred with the name, address and taxpayer
identification number of the transferee and Holder will surrender this Warrant
to the Company for reissuance to the transferee(s) (and Holder if applicable).

 

5.5          Notices.  All notices and other communications hereunder from the
Company to the Holder, or vice versa, shall be deemed delivered and effective
(i) when given personally, (ii) on the third (3rd) Business Day after being
mailed by first-class registered or certified mail, postage prepaid, (iii) upon
actual receipt if given by facsimile or electronic mail and such receipt is
confirmed in writing by the recipient, or (iv) on the first Business Day
following delivery to a reliable overnight courier service, courier fee prepaid,
in any case at such address as may have been furnished to the Company or Holder,
as the case may be, in writing by the Company or such Holder from time to time
in accordance with the provisions of this Section 5.5.  All notices to Holder
shall be addressed as follows until the Company receives notice of a change of
address in connection with a transfer or otherwise:

 

Oxford Finance LLC

133 N. Fairfax Street

Alexandria, VA 22314

Attn: Legal Department

Telephone: (703) 519-4900

Facsimile: (703) 519-5225
Email: LegalDepartment@oxfordfinance.com

 

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

 

Radius Health, Inc.

201 Broadway, 6th Floor

Cambridge, MA 02139

Attn:  Nick Harvey, Chief Financial Officer

Telephone: (617) 444-1834

Fax:  (617) 551-4701

Email: bnharvey@radiuspharm.com

 

With a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

505 Montgomery Street

San Francisco, CA 94111

Attn:  Haim Zaltzman

Fax:  (415) 395-8095

Email:  haim.zaltzman@lw.com

 

5.6          Waiver.  This Warrant and any term hereof may be changed, waived,
discharged or terminated (either generally or in a particular instance and
either retroactively or prospectively) only by an instrument in writing signed
by the party against which enforcement of such change, waiver, discharge or
termination is sought.

 

--------------------------------------------------------------------------------


 

5.7          Attorneys’ Fees.  In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.

 

5.8          Counterparts; Facsimile/Electronic Signatures.  This Warrant may be
executed in counterparts, all of which together shall constitute one and the
same agreement.  Any signature page delivered electronically or by facsimile
shall be binding to the same extent as an original signature page with regards
to any agreement subject to the terms hereof or any amendment thereto.

 

5.9          Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.

 

5.10        Headings.  The headings in this Warrant are for purposes of
reference only and shall not limit or otherwise affect the meaning of any
provision of this Warrant.

 

5.11        Business Days.  “Business Day” is any day that is not a Saturday,
Sunday or a day on which Oxford is closed.

 

5.12        Registration Rights.  The Company hereby agrees that shares of the
Company’s Common Stock issued and issuable upon exercise of this Warrant (or
upon conversion of the shares issuable upon exercise of this Warrant) shall
have, effective as of the date of exercise of this Warrant, all registration
rights pursuant to and as set forth in the Stockholders’ Agreement, on a pari
passu basis with the other parties to such agreement, including, without
limitation, the piggyback and S-3 registration rights set forth in Sections
3.4(b) and 3.5 of the Stockholders’ Agreement (or such corollary provision as
may be in effect as of the date of exercise of this Warrant).  The foregoing
referenced registration rights will be subject to and governed by the terms of
the Stockholders’ Agreement.  Notwithstanding the Company’s written acceptance
of the Instrument of Adherence by its signature below (pursuant to the terms of
Section 1.1 above and Section 17 of the Stockholders’ Agreement) upon its
delivery by the Holder to the Company in connection with the delivery of a
Notice of Exercise, the Company hereby agrees to deliver a countersigned
Instrument of Adherence to the Holder promptly following receipt of the Holder’s
executed copy, and in any event within two (2) business days thereafter,
provided that the Holder’s rights under the Stockholders’ Agreement shall be
effective as of the date of exercise whether or not the Company returns a
countersigned Instrument of Adherence. In addition, (i) prior to the exercise of
this Warrant, the Company will provide to the Holder all notices required to be
sent to the parties to the Stockholders’ Agreement pursuant to the terms of such
agreement as if the Holder were a Holder and Stockholder under the Stockholders’
Agreement as of and after the Issue Date of this Warrant, (ii) other than the
amendment and restatement of the Stockholders’ Agreement contemplated by that
certain Fifth Amended and Restated Stockholders’ Agreement, dated as of
April 24, 2014, among the Company and the Stockholders referenced therein (the
“New Stockholders’ Agreement”) (a true and correct copy of which has been
publicly filed by the Company via EDGAR), which is to automatically become
effective immediately prior to the listing of the Common Stock on a national
securities exchange, the Company shall not amend, waive, terminate or modify the
terms of the Stockholders’ Agreement without the prior written consent of the
Holder unless such amendment, waiver, termination or modification both
(a) applies to all Holders and Stockholders under the Stockholders’ Agreement in
the same manner in which it would apply to the Holder as a party under the
Stockholders’ Agreement, assuming, for purposes of this clause (a), that the
Holder had exercised this Warrant and become a party to the Stockholders’
Agreement pursuant to the Instrument of Adherence prior to the effectiveness of
any such amendment, waiver, termination or modification, and (b) does not
prevent the Holder from becoming a party thereto (except in the case that the
Stockholders’ Agreement is wholly terminated without replacement) upon delivery
of the Instrument of Adherence, and (iii) other than with respect to the
amendment and restatement of the Stockholders’ Agreement contemplated by the New
Stockholders’ Agreement, the Company shall promptly, and in no event more than
five (5) business days after the date of such event, deliver to the Holder true
and complete copies of any amendment, waiver, termination or modification of the
Stockholders’ Agreement.

 

[Remainder of page left blank intentionally]

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

“COMPANY”

 

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

(Print)

 

Title:

 

 

 

 

 

 

 

 

“HOLDER”

 

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

(Print)

 

Title:

 

 

 

--------------------------------------------------------------------------------

 


 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.             The undersigned Holder hereby exercises its right purchase
                       shares of the Common Stock of RADIUS HEALTH, INC. (the
“Company”) in accordance with the attached Warrant To Purchase Stock, and
tenders payment of the aggregate Warrant Price for such shares as follows:

 

o      check in the amount of $                 payable to order of the Company
enclosed herewith

 

o      Wire transfer of immediately available funds to the Company’s account

 

o      Cashless Exercise pursuant to Section 1.2 of the Warrant

 

o      Other [Describe]

 

2.             Please issue a certificate or certificates representing the
Shares in the name specified below:

 

 

 

 

 

Holder’s Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

3.             By its execution below and for the benefit of the Company, Holder
hereby restates each of the representations and warranties in Section 4 of the
Warrant to Purchase Stock as of the date hereof.

 

 

 

HOLDER:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

Appendix 1

--------------------------------------------------------------------------------


 

APPENDIX 2

 

ASSIGNMENT

 

For value received, Oxford Finance LLC hereby sells, assigns and transfers unto

 

Name:                            [OXFORD TRANSFEREE]

 

Address:

 

Tax ID:

 

that certain Warrant to Purchase Stock issued by RADIUS HEALTH, INC. (the
“Company”), on [Issue Date] (the “Warrant”) together with all rights, title and
interest therein.

 

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

By its execution below, and for the benefit of the Company, [OXFORD TRANSFEREE]
makes each of the representations and warranties set forth in Article 4 of the
Warrant and agrees to all other provisions of the Warrant as of the date hereof.

 

 

 

[OXFORD TRANSFEREE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

Appendix 2

--------------------------------------------------------------------------------


 

APPENDIX 3

 

Instrument of Adherence to
Fifth Amended and Restated
Stockholders’ Agreement
dated April 24, 2014

 

[                            , 20    ]

 

Reference is hereby made to that certain FIFTH AMENDED AND RESTATED
STOCKHOLDERS’ AGREEMENT, dated the 24th day of April, 2014, entered into by and
among Radius Health, Inc., a Delaware corporation (the “Corporation”), and the
Stockholder parties thereto, as amended from time to time (the “Agreement”).
Capitalized terms used herein without definition shall have the respective
meanings ascribed thereto in the Agreement.

 

The undersigned (the “New Stockholder Party”), in order to become the owner or
holder of up to                                      shares of Common Stock
issuable upon exercise of that certain Warrant to Purchase Stock, dated
                     , 2014, held by the undersigned as of the date hereof (the
“Warrant”) and all other shares of the Corporation’s capital stock hereinafter
acquired, hereby agrees that, from and after the date of exercise of the Warrant
and the resulting issuance by the Corporation of any shares of capital stock of
the Corporation to the New Stockholder Party, the undersigned has become a party
to the Agreement in the capacities of a Stockholder and a Holder, and is subject
to all of the obligations, restrictions and limitations set forth in, the
Agreement that are applicable to the Stockholder and Holder parties thereunder
and shall be deemed to have made all of the representations and warranties made
by the Stockholder and Holder parties thereunder.  This Instrument of Adherence
shall take effect and shall become a part of the Agreement on the latest date of
execution by both the New Stockholder Party and the Corporation.

 

Executed as of the date set forth above.

 

 

Print Name:

 

 

 

 

 

Signature:

 

 

 

 

 

Accepted:

 

RADIUS HEALTH, INC.

 

By:

 

 

 

Name:

 

 

Title:

 

 

Appendix 3

--------------------------------------------------------------------------------


 

Annex D

 

Amended and Restated Exhibit H to Loan and Security Agreement

 

Form of Secured Promissory Note

 

[see attached]

 

--------------------------------------------------------------------------------


 

SECURED PROMISSORY NOTE
(Term [A][B][C] Loan)

 

$

Dated: [DATE]

 

FOR VALUE RECEIVED, the undersigned, Radius Health, Inc., a Delaware corporation
with offices located at 201 Broadway, 6th Floor, Cambridge, MA 02139
(“Borrower”) HEREBY PROMISES TO PAY to the order of [                      ]
(“Lender”) the principal amount of [                      ] MILLION DOLLARS
($                            ) or such lesser amount as shall equal the
outstanding principal balance of the Term [A][B][C] Loan made to Borrower by
Lender, plus interest on the aggregate unpaid principal amount of such
Term [A][B][C] Loan, at the rates and in accordance with the terms of the Loan
and Security Agreement dated May 30, 2014 by and among Borrower, Lender, Solar
Capital Ltd., as Collateral Agent, and the other Lenders from time to time party
thereto (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”).  If not sooner paid, the entire principal amount
and all accrued and unpaid interest hereunder shall be due and payable on the
Maturity Date as set forth in the Loan Agreement.  Any capitalized term not
otherwise defined herein shall have the meaning attributed to such term in the
Loan Agreement.

 

Principal, interest and all other amounts due with respect to the Term [A][B][C]
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Secured Promissory Note (this “Note”). 
The principal amount of this Note and the interest rate applicable thereto, and
all payments made with respect thereto, shall be recorded by Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B][C] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B][C] Loan, interest on the Term [A][B][C] Loan and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all fees and expenses, including, without limitation,
attorneys’ fees and costs, incurred by Lender in the enforcement or attempt to
enforce any of Borrower’s obligations hereunder not performed when due subject
to the terms of the Loan Agreement.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

 

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

 

 

BORROWER:

 

 

 

 

 

Radius Health, Inc.

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOAN AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal
Amount

 

Scheduled
Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------